Citation Nr: 1712571	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  09-19 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an extraschedular rating (or evaluation) for the service-connected residuals of a right hand injury with amputation of the distal and middle phalanges of the right middle and ring finger with ankylosis of the thumb and little finger (major hand).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  
INTRODUCTION

The Veteran, who is the appellant, had active service from July 1976 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the RO in North Little Rock, Arkansas, which denied an increased rating in excess of 60 percent for the service-connected right hand disability.  Subsequently, a concomitant issue of entitlement to a TDIU was raised by the Veteran during an April 2012 Board videoconference hearing. 

In February 2010, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  In July 2010, that VLJ remanded the increased schedular rating issue for additional development.  Upon completion of that development, this case was returned to the Board.  As the VLJ who presided over the February 2010 hearing was no longer employed by the Board, the Veteran was offered an additional Board hearing before a newly assigned VLJ.  38 C.F.R. § 20.707 (2016).  In December 2011, the Veteran notified the Board that he desired an additional hearing before the Board.  As such, this matter was remanded in February 2012 for another Board hearing.  In April 2012, the Veteran provided testimony from Arkansas before the undersigned VLJ, who was seated in Washington, DC, during a videoconference hearing.  The February 2010 and April 2012 Board hearing transcripts have been associated with the record.  

This case was previously before the Board in October 2015, where the Board denied an increased schedular disability rating in excess of 60 percent for the residuals of the right hand injury with amputation of the distal and middle phalanges of right middle and ring finger with ankylosis of the thumb and little finger, and remanded the issues on appeal for additional development, to include an extraschedular rating referral under 38 C.F.R. § 3.321(b) (2016) to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service.  

In October 2016, the Director of VA's Compensation and Pension Service denied an extraschedular rating for the right hand under 38 C.F.R. § 3.321(b)(1); therefore, the Board finds that there has been substantial compliance with the Board's October 2015 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Pursuant to an October 2015 Board remand and the provisions of 38 C.F.R. 
§ 3.321(b)(1), the VA Director of Compensation and Pension Service denied an extraschedular rating for the service-connected residuals of a right hand injury. 

2.  The right hand disability does not present such an exceptional or unusual disability picture that the available schedular ratings are inadequate.

3.  The Veteran is not rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of the service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular rating for a right hand disability for the entire increased rating period on appeal from March 27, 2008 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1) (2016). 

2.  The criteria for TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  

As the extraschedular rating question for the right hand arises from disagreement with an increased rating, VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The duty to notify was satisfied through April 2008 and January 2009 letters to the Veteran that addressed all notice elements.  The April 2008 and January 2009 letters informed the Veteran of the evidence required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence, as well as effective dates.  See Vazquez-Flores, 580 F.3d 1270.

A July 2012 notice letter substantially satisfied the provisions of 38 U.S.C.A. § 5013(a) for the TDIU issue.  In this letter, the RO informed the Veteran of the evidence generally needed to support the TDIU claim, what actions were needed to be undertaken, and how VA would assist in developing the claim.  The notice letter specifically included notice that the evidence must show that service-connected disabilities prevent one from performing the mental and/or physical tasks required to get or keep substantially gainful employment, as well as the combined rating percentages to be eligible for TDIU.  The July 2012 notice letter also attached a VA Form 21-8940 "Application for Increased Compensation Based on Unemployability," which solicited specific education/training, employment, and income information needed to substantiate a claim for TDIU.  To date, this information has not been received by VA.  Courts have held that "[t]he duty to assist is not always a one-way street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the present case, as the Veteran has failed to submit VA Form 21-8940, VA's duty to assist him in the development of this matter is met.

The Veteran also received VA examinations in July 2005, May 2008, and August 2010.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The VA examinations were adequate because each was performed by a VA examiner based on either a review of claims file or solicitation of history and symptomatology from the Veteran.  Additionally, each VA examiner offered opinions on the functional impairment caused by the service-connected right hand disability.

As part of its duty, VA also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate issues on appeal.  38 U.S.C.A 
§ 5103A(a)(1).  The RO associated with the record the VA examination reports, VA treatment records, and lay evidence.  Pursuant to the June 2012 Board remand, the RO requested Social Security Administration (SSA) records in July 2012.  In a response dated in July 2012, the SSA indicated that the records had been destroyed.  Here, it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A (b); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran should be avoided).  In April 2014, the Veteran informed VA that he had no additional evidence or information to submit in support of the claim.  The Board finds that the record, as it stands, includes adequate competent evidence to allow the Board to decide the issue of an extraschedular rating for the service-connected residuals of a right hand injury and entitlement to a TDIU, and no further action is necessary.  See 38 C.F.R. § 3.159(c) (2016).  

All relevant documentation, including VA treatment records, has been secured, or attempted to be secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issues on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Whether Extraschedular Rating for Right Hand Residuals 

The Veteran contends generally that the right hand disability has been manifested by symptoms and impairment that are not contemplated by the 60 percent schedular rating assigned for the entire increased rating period from March 27, 2008.  At the February 2010 Board hearing, the Veteran testified that the right hand disability impacted the ability to lift and to complete crossword puzzles.  At the April 2012 Board hearing, the Veteran testified that the right hand disability impacted the ability to load and unload cargo.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1 (2016).

In rating exceptional cases, an extraschedular rating may be provided.  38 C.F.R. 
§ 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

As discussed above, in October 2015, the Board remanded this issue for the RO/Agency of Original Jurisdiction to refer the claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service (Director) for extraschedular consideration under 38 C.F.R. § 3.321(b).  In October 2016, after reviewing the claims file, the Director determined that an extraschedular rating was not assignable because no unusual or exceptional disability pattern had been demonstrated that would render application of the regular rating criteria impractical.  Because the Director has adjudicated the issue of entitlement to an extraschedular rating, the Board may now consider this question.  The threshold question is whether the schedular rating criteria adequately contemplate the Veteran's right hand disability in that it reasonably describes the disability level and symptomatology and impairment.  The Board gives no deference to Director's adjudication and the Board is permitted to exercise jurisdiction over the question.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board.  Cf. Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board). 

The Board emphasizes that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU) rating under 38 C.F.R. 
§ 4.16(b) (2016), although having some similar criteria such as questions of the degree of occupational impairment, are based on different and non-overlapping criteria.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular rating criteria for a particular disability are inadequate to compensate for the average impairment of earning capacity due to that particular disability.  In contrast, 
38 C.F.R. § 4.16(b) requires a determination that a particular veteran be rendered unable to secure or follow a substantially gainful employment, and such determination as to unemployability is based on all the service-connected disabilities rather than a single disability.  See VAOPGCPREC 6-96. 

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) requires only marked interference with employment, meaning above and beyond the average impairment contemplated by the schedular rating assigned for the disability, whereas TDIU requires evidence of total unemployability. Kellar, 6 Vet. App. at 162; see also Thun, 22 Vet. App. at 117 ("extraschedular consideration may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the veteran is totally unemployable").  In Thun, 22 Vet. App. 111, the United States Court of Appeals for Veterans Claims (Court) held that difficulty in obtaining or retaining employment is an element considered for establishing a TDIU; therefore, to require the same showing in determining entitlement to extraschedular consideration under 38 C.F.R. § 3.321 would create an impermissible overlap between these two concepts. 

Consideration of entitlement for a TDIU (which is a form of extraschedular rating, whether under 38 C.F.R. § 4.16(a) or (b)) requires VA to evaluate whether a veteran is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  See 38 C.F.R. § 4.16.  The central inquiry in TDIU adjudication is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  While entitlement to a TDIU under 
38 C.F.R. § 4.16 requires an evaluation of impact that all the service-connected disabilities have on employment, entitlement to an extraschedular rating focuses only on whether the schedular rating criteria for a particular, singular disability is inadequate to compensate for the average impairment of earning capacity due to that singular disability.  

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain. 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011).  

In this case, for the entire increased rating period on appeal from March 27, 2008, the Veteran, who is right handed, is in receipt of a 60 percent schedular rating for unfavorable ankylosis of five fingers of the major hand under 38 C.F.R. § 4.71, Diagnostic Code 5216 (2016).  There is no higher schedular rating than 60 percent under Diagnostic Code 5216 for ankylosis of the fingers of one hand.  

In this case, the Board finds that the schedular criteria reasonably describe the level and symptomatology and functional impairment of the service-connected right hand disability for the entire initial rating period on appeal from March 27, 2008, including limitation of motion and function due to pain, weakness, and fatigability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5216. 

Various VA treatment records throughout the entire rating period on appeal reflect that the Veteran sought treatment for right hand pain.  See April 2008 and May 2008 VA treatment records.

A May 2008 VA examination report reflects that the Veteran conveyed experiencing right hand pain two to three times per week, lasting approximately fifteen to twenty minutes.  The May 2008 VA examiner noted that the Veteran was able to perform the activities of daily living.  

At the February 2010 Board hearing, the Veteran testified that right hand pain impacted lifting and grip strength where holding a pencil for long periods of time caused hand cramping.  The Veteran also conveyed using "mostly" the left hand for brushing his teeth and shaving.  At the April 2012 Board hearing before the undersigned VLJ, the Veteran indicated that he was still unable to manage a solid grip on certain objects, and that hand pain had become more frequent, occurring more than twice a week.  

In August 2010, the Veteran underwent another VA examination for the 
service-connected right hand disability.  The August 2010 VA examination report reflects that the Veteran had decreased dexterity in the right hand.  The August 2010 VA examiner noted that the Veteran was able to use the right hand for twisting, probing, writing, touching, and expression, all of which were not painful.  The August 2010 VA examiner indicated that the Veteran was able to grasp things with relative ease and there was no reason to believe that the right hand disability was severe enough to be equivalent to amputation of all five fingers.  Further, the August 2010 VA examiner noted functional range of motion through the intact thumb, index, and small fingers.  

After a thorough consideration of the evidence of record, both lay and medical, the Board finds that, for the entire initial rating period on appeal from March 27, 2008, the weight of the evidence is against an extraschedular rating for the service-connected right hand disability because all the symptomatology and impairment caused by the hand disability, including pain and limitation of motion due to pain, weakness, and fatigability, is specifically contemplated by the schedular rating criteria.  Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the right hand disability is specifically contemplated by the schedular rating criteria.  

The schedular rating criteria, including Diagnostic Code 5216, specifically provide for ratings based on limitation of motion including ankylosis and even amputation, including as due to pain and other orthopedic factors such as weakness and fatigability (see DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59), which are incorporated into the schedular rating criteria.  See 38 C.F.R. § 4.71a, Plate I; see also 38 C.F.R. § 4.71a, DC 5003 (contemplates pain and noncompensable limitation of motion); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet. App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32,  33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria).

The schedular rating criteria also provide for rating by analogy based on similar functions, anatomical location, and symptomatology.  Rating by analogy to schedular rating criteria is also part of the 60 percent schedular rating as to the right hand disability based on similar right hand functions, anatomical location, and symptomatology.  See 38 C.F.R. § 4.20 (2016) (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); see also Mitchell, 25 Vet. App. at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatology of the ailments).  

In this case, for the entire rating appeal period from March 27, 2008, considering the lay and medical evidence, the service-connected right hand disability has been manifested by symptoms and functional impairment that more nearly approximate unfavorable ankylosis of five fingers of the major hand, including as due to pain and other orthopedic factors similar to weakness or fatigability.  The schedular criteria of limitation of motion limited by pain, as well as functional impairment limiting the ability to load and unload cargo, lift, or complete crossword puzzles reflect imitations analogous to weakness or fatigability, which are limitations specifically contemplated by the schedular rating criteria.  The Veteran has indicated that the functional limitation with respect to holding a pencil for long periods is due to right hand cramping, which is specifically contemplated in the orthopedic factors that are incorporated into the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca; see also 38 C.F.R. § 4.71a, Diagnostic Code 5003 (contemplates pain and noncompensable limitation of motion).  The Veteran has also indicated that the right hand disability has impacted the ability to lift cargo.  To the extent that lifting cargo causes incidental hand pain, such pain is considered as part of the schedular rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as weakness or weakened movement, incoordination, and fatigability, which are incorporated into the schedular rating criteria as applied to Diagnostic Code 5216.  All of the symptoms and impairment described above are part of or similar to symptoms and impairment listed under the schedular rating criteria.  See 38 C.F.R. § 4.20.  Cf. Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  

Further, the Veteran has reported having to use the left hand, instead of the right, for daily activities, to include brushing the teeth and shaving.  The Veteran's orthopedic disability, including interference with the daily activities of life due to right hand pain caused by engaging in these activities, are recognized by DeLuca orthopedic factors; therefore, the effects of the Veteran's right hand pain and associated limitations on daily life are specifically contemplated by the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the evidence of record has not suggested any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

The rating schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms and impairments reported by the Veteran are specifically contemplated by the schedular rating criteria discussed above, which contemplate the effect on occupation, specifically limitation of motion due to painful motion.  In the absence of exceptional factors associated with right hand injury residuals, the Board finds that the criteria for 
assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a TDIU 

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director of Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).  See Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board). 

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 
5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2014).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

The Veteran has two service-connected disabilities: the right hand disability, currently rated 60 percent disabling, and a scar to the mid-left thigh (donor site for skin for hand disability), rated as 0 percent disabling.  In a June 2012 Board decision, the Board found that, for purposes of determining eligibility for consideration of TDIU, the Veteran's service-connected right hand disability and thigh scar disability forms a "common etiology"; therefore, both service-connected disabilities may be considered as one disability ratable as 60 percent disabling under 38 C.F.R. § 4.16(a)(2).  As such, the service-connected disabilities meet the requirements set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU.  

The Veteran contends generally that he has been unable to obtain or sustain any form of substantially gainful employment due to the service-connected disabilities.  See April 2012 Board hearing transcript.  

At the February 2010 Board hearing, the Veteran testified to being employed as a truck driver for 10 years until he stopped working because the employer now required that he load and unload the truck.  The Veteran also testified that the service-connected right hand disability impacted the ability to load and unload a truck.  See February 2010 Board hearing transcript.  

An August 2010 VA examination report reflects the Veteran reported work as a truck driver until the employer required that he "carry a load."  The August 2010 VA examiner opined that the Veteran was able to grasp things with relative ease and there was no reason to believe that the right hand disability was severe enough to be equivalent to amputation of all five fingers.  The August 2010 VA examiner noted that the Veteran was able to use the right hand for twisting, probing, writing, touching, and expression.  In addition, the August 2010 VA examiner noted functional range of motion through the intact thumb, index, and small fingers.
At the April 2012 Board hearing, the Veteran testified to previous work as a truck driver, current unemployment, and that the service-connected right hand disability impacted employment due to the loss of use of the right hand.  The Veteran also testified to hand pain, which impacted the loading and unloading duties associated with truck driving, and conveyed using "mostly" the left hand for brushing his teeth and shaving.  The Veteran also reported that SSA benefits had been denied, but that he was planning on appealing the decision.  

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the Veteran is rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of the service-connected disabilities for any period.  The degree of occupational impairment caused by the right hand and scar disabilities has been analyzed in the 60 percent rating assigned.  In addition, while the April 2012 Board hearing transcript reflects that the Veteran indicated that the right hand disability impacted employment due to the loss of use of the right hand, the August 2010 VA examination report, completed approximately six years after the Veteran reported stopping work, reflects that the VA examiner specifically opined that the right hand disability did not impact the ability to grasp objects where there was no reason to believe that the disability was severe enough to be equivalent to amputation of all five fingers.  At the February 2010 Board hearing, the Veteran testified that he "mostly" used the left hand for shaving and brushing his teeth, which indicates the periodic, functional use of the right hand for activities.  Further, the evidence, including lay testimony, shows employment as a truck driver until 2004 when the Veteran stopped working because the employer now required that he load and unload cargo; however, the Veteran has not contended, nor does the weight of the lay and medical evidence show, the inability to drive a truck.  See February 2010 and April 2012 Board hearing transcripts.  No clinician has opined that the Veteran is unemployable due to service-connected right hand and scar disabilities. 

Further, in July 2012, the RO asked the Veteran to compete a VA Form 21-8940; however, the Veteran did not respond.  The failure to submit VA Form 21-8940 has also precluded potentially favorable evidence as a completed form could have allowed for verification of the Veteran's work status.  See Wood, 1 Vet. App. at 193 (stating that the duty to assist is not always a one-way street, or a blind alley, and that a veteran must be prepared to cooperate with VA's efforts to provide an adequate medical examination and submit all the medical evidence supporting the claim).  For these reasons, the Board finds that the weight of the evidence demonstrates that the criteria for TDIU have not been met or more nearly approximated for any 









period.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

An extraschedular (38 C.F.R. § 3.321(b)) rating for the service-connected right hand disability is denied.  

A TDIU is denied. 



____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


